IN THE SUPREME COURT OF PENNSYLVANIA
                                  WESTERN DISTRICT



In Re: Estate of Caleem L. Jabbour,             No. 26 WM 2022
Deceased



Petition of : Maura Nicotra, Co - Executrix :   Bill of Costs RE: 13 WAP 2021




                                         ORDER



      AND NOW, this 15th day of August, 2022 in consideration of the Bill of Costs, the

objection thereto and the timely reply, costs related to the review by the Supreme Court

of Pennsylvania are taxed in favor of Petitioner Maura Nicotra, Co- Executrix, against the

appellees, Terri Vargo, Co—Executrix, and Arlene Jabbour, beneficiary, limited to the

amount of eight hundred and thirty dollars and seventy-eight cents ($ 830.78). See

Pa.R.A.P. 3306, 2742. Costs calculated as follows:

       Bill of Costs filing fee                               $49.00
       Reproduction of Brief and Record/Supreme Court:
                RR: Blowback Printing/Velo Bind               $ 45.30
                RR: Blowback Printing B & W                   $639.43
                Brief(s): Blowback Printing B & W             $ 97.05
                                                              $830.78




                                                  '6'd,&
                                        ProthoWary